Patents; infringement. — Plaintiff seeks to recover reasonable and entire compensation for alleged infringement by defendant of its United States patent No. 3,236,018 relating to a panel which can be combined with similar panels to form a load-supporting elevated floor. The United States and Severn Products Inc., which was joined as third-party defendant, moved for summary judgment asserting that the floor panels made by Severn for defendant do not infringe the claims of the patent. Plaintiff has conceded that at most only claims 5 and 6 of its patent are infringed. On July 6, 1970, Trial Commissioner Joseph Y. Colaianni filed a report, and after discussing the patented device as well as the panel built by Severn, 'concluded that the issues are inappropriate for decision on summary judgment; that the question of infringement or non-infringement should be decided only after a full factual establishment of equivalents and claim scope; that it is unwise to consider the question of non-*1089infringement apart from the question of patent validity; and that both of these questions can be considered after trial, at which the testimony of experts can be adduced, evaluated and used to assist the commissioner and the court. After the filing of the report, the case came before the court on plaintiff’s motion that the court adopt the trial commissioner’s report and opinion in the absence of a timely request for review by 'any party to this action. The court, upon consideration of the report and since it agrees with the same, the opinion and recommended conclusion, on October 30, 1970 adopted by order the report, attached to and made a part of the order, as the basis for its decision on the joint motion for summary judgment of defendants, denied the motion and remanded the case to the trial commissioner for further appropriate proceedings.